Citation Nr: 0515498	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected synovitis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1989.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent rating for synovitis of the left 
knee, effective from December 22, 1997 (the date on which he 
filed his original claim).  The veteran subsequently 
perfected an appeal of the rating assigned and in a February 
2001 decision, the Board affirmed the RO's decision and 
denied the appeal.  

The veteran appealed the Board's February 2001 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In an February 2002 Order, the CAVC granted a 
"Joint Motion to Vacate and Remand" and vacated the 
February 2001 decision as to the disability evaluation of the 
left knee, and remanded the matter to the Board for further 
development and readjudication.  

When this matter was last before the Board in August 2003, it 
was remanded to the RO for additional development.  As will 
be explained in greater detail below, the requested 
development has been completed and the case was returned to 
the Board.  

As indicated, the veteran has perfected an appeal from the 
initial ratings assigned his service-connected left knee 
disorder.  This appeal being from the initial rating assigned 
to a disability upon awarding service connection, the entire 
body of evidence is for equal consideration.  

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2003), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The RO has considered whether the veteran's rating can be 
staged.  The Board will likewise consider whether the 
evidence shows entitlement to a higher evaluation at any time 
since the grant of service connection.  The case is now ready 
for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  The veteran's service-connected left knee disability is 
manifested by evidence of limitation of extension to 
10 degrees and flexion to 33 degrees with pain, weakness, 
fatigue and incoordination on motion; with no more than 
slight instability, and  mild degenerative changes shown on 
x-ray study.


CONCLUSION OF LAW

The service-connected left knee disability has met or 
approximated the criteria for a disability evaluation of 30 
percent, but no more, based upon limitation of flexion, has 
further met or approximated the criteria for a separate 20 
percent disability evaluation, but no more, based upon 
limitation of extension, and has further met or approximated 
the criteria for a separate 10 percent disability evaluation, 
but no more, based upon lateral instability and subluxation.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5261, 5262 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the June 1998 rating 
decision, August 1998 statement of the case, July 1999 
supplemental statement of the case, February 2001 Board 
decision, June 2001 and March 2004 letters from the RO 
explaining the VCAA, August 2003 Board remand, and March 2005 
supplemental statement of the case.  Within these documents 
there was included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  These documents 
also provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Lastly, the June 2001 and March 2004 letters from the RO 
explaining the VCAA, and August 2003 Board remand advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an increased evaluation for 
the service-connected left knee disability.

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in June 2001 and March 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that the March 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. § 
3.159(b)(1) (2004).
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran multiple VA examinations that have 
specifically addressed the severity of the veteran's service-
connected left knee disorder.  Two such examinations were 
conducted in November 2002 and January 2005 pursuant to the 
Court's Order and the Board's remand.  The RO obtained 
records identified by the veteran from private treatment 
facilities.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Factual Background

The veteran's service medical records show that on enlistment 
examination in June 1969, and on routine medical examination 
in May 1972, his lower extremities were normal on clinical 
review.

In November 1977, the veteran complained of left knee pain 
due to a twisting injury.

On medical examination in April 1981, superficial scars were 
observed over both patellae.

In November 1981, the veteran was treated for complaints of 
left knee pain and medial instability.  Following 
examination, he was assessed with a torn left medial 
meniscus.  The left knee symptoms persisted through to 1983, 
and he was eventually diagnosed with chronic synovitis of the 
left knee.  In May 1983, he underwent surgery for a medial 
and lateral release and a patella shaving to realign the 
deranged left patella.  Records of physical therapy and 
follow-up treatment show that his left knee continued to be 
symptomatic.  Arthritic changes of the left knee were also 
noted on treatment reports during service.  The service 
medical records show that he was placed on physical profile 
for his left knee disability for the remainder of his active 
service.

A November 1984 medical report shows that the veteran was 
treated for complaints of bilateral knee pain, with the left 
more symptomatic than the right.  The report shows that only 
the left knee was examined and treated at that time.

On medical examination in June 1985, the veteran's 
musculoskeletal system was normal on clinical review.  A 2-
inch scar was observed over his left patella.

On service retirement examination in March 1989, the 
veteran's lower extremities were normal on clinical review.  
The examiner noted the presence of a well-healed, 2-inch 
surgical scar on the veteran's left knee.  The examiner noted 
that the veteran had a prior history of knee surgery in 1983, 
that he was on permanent physical profile for chronic 
patellofemoral syndrome of his left knee, and that his 
reported history of arthritis and knee symptoms pertained to 
the left knee.  In July 1989, the veteran was honorably 
separated from military service.

Private medical records from D.K.C., M.D., dated from 1994 to 
1997, were obtained and associated with the claims file.  
These show that in July 1994, the veteran sustained a work-
related crush injury of his left foot and ankle after these 
were run over by a forklift.  In the course of treatment for 
these injuries, he was noted to have lateral and medial 
meniscal tears and degenerative arthritis of his left knee.  
Treatment reports indicated that this knee disorder 
aggravated his left foot injury.  In October 1994, 
arthroscopic surgery for debridement of his left medial 
femoral condyle and for partial meniscectomy of his left 
medial meniscus and lateral meniscus was performed on the 
veteran's left knee.

In April 1995, Dr. D.K.C. treated the veteran for complaints 
of left knee instability.  

In January 1997, the veteran was treated for a work-related 
injury by Dr. D.K.C. The veteran reportedly slipped and fell, 
injuring his left knee.  Examination noted that the veteran 
still experienced numbness of his left foot from the prior 
work-related injury in 1994.  Significant atrophy of the left 
lower extremity as compared to the right was observed. The 
veteran's left knee displayed a large effusion and was 
markedly unstable at the anterior and posterior cruciate 
ligaments and the medial collateral ligament.

A February 1997 treatment report shows that an MRI of the 
veteran's left knee revealed an anterior cruciate ligament 
tear and a medial meniscus tear.  Dr. D.K.C. referred the 
veteran for physical rehabilitation in preparation for 
anterior cruciate ligament reconstruction and possibly a 
medial meniscectomy.  According to Dr. D.K.C., the veteran 
wished to proceed even after he was advised that the risks 
and complications of such treatment included the potential 
for decreased range of motion, continued laxity, and the 
potential for latent degenerative arthritis.

A March 1997 surgical report reiterated the history that the 
veteran slipped and fell at work, injuring his left knee, and 
shows that he underwent left anterior cruciate ligament 
reconstruction surgery.  The post-surgical plan was to fit 
him with an anterior cruciate ligament brace and have him 
continue physical therapy.

A July 1997 medical report shows that postoperatively, the 
veteran had a nearly full range of motion of his left knee 
and that his joint effusion was completely resolved.  There 
was still a significant degree of laxity of his medial 
collateral ligament which produced slight left knee 
instability, but the stability of his anterior cruciate 
ligament displayed significant improvement.  At the time of 
the examination, the veteran used a crutch.  

In September 1997, Dr. D.K.C. examined the veteran's left 
knee and noted that it continued to improve since the surgery 
of March 1997.  Range of motion study revealed that he lacked 
5 degrees of full extension and could flex his left knee to 
125 degrees.  The anterior cruciate ligament was stable. 

The veteran filed a claim for VA disability compensation on 
December 22, 1997.  Pursuant to his claim, he was provided 
with a VA medical examination in January 1998.  The report of 
the examination shows the following pertinent findings:

During VA examination of his joints in January 1998, the 
veteran complained of bilateral knee pain.  He reported that 
he experienced swelling of his knees, bilaterally, 
particularly on his left side, with recurrent subluxation of 
the left patella which occurred two to three times per month.  
He experienced symptomatic flare-ups of joint symptoms 
approximately two to three times per week and aggravation of 
his symptoms by cold weather and prolonged standing.  No 
assistive devices such as a cane or brace were used by the 
veteran at the time of the examination.  The veteran reported 
having pain on motion of his left knee during flexion.  The 
examiner observed some guarding and mild limitation of motion 
of the veteran's left knee due to pain.  Otherwise, no 
additional limitation by pain, fatigue, weakness or lack of 
endurance was observed on examination of his other joints.

At the time of the January 1998 examination, the veteran did 
not appear to display any abnormal gait or functional 
limitation.  No ankylosis was observed.  There was objective 
evidence of mild left knee discomfort during flexion testing.  
Mild effusion of the left knee joint was observed, but there 
was no crepitation, instability or edema.  The veteran was 
able to flex his left knee to 130 degrees and extend it to 
zero degrees.  Drawer's sign was negative. The medial and 
collateral ligaments were stable and there was no varus or 
valgus in the neutral or flexion positions.  Lachman's test 
and McMurray's test were negative.  X-ray of the left knee 
indicated linear change in the upper anterior central portion 
of the tibia which was consistent with ligamentous repair 
tract.  However, there was no evidence of degenerative joint 
disease.  Examination of his peripheral nerves showed that 
there was paresthesia in the pattern of the peroneal nerve of 
his left lower extremity, but without motor impairment, 
functional loss, paralysis, neuritis or neuralgia.

The veteran's orthopedic diagnoses following VA examination 
in January 1998 included chronic left knee synovitis with no 
evidence of degenerative joint disease of the left knee.  The 
neurologic diagnosis was decreased light touch sensation 
directly related to peroneal nerve injury sustained during 
left knee surgery.

In a June 1998 rating decision, the veteran was granted 
service connection and a 10 percent rating, inter alia, for 
synovitis of the left knee, effective from December 22, 1997.

VA medical records show that the veteran was treated on 
September 23, 1998, for multiple orthopedic complaints.  He 
reported having a history of left knee surgery during 
military service.

With regard to his left knee, the veteran reported that he 
had fallen on ice and torn the anterior cruciate ligament of 
his left knee in 1997, necessitating surgical repair.  
Thereafter, he was unable to work at his old occupation in a 
lumbar yard and was only able to find employment delivering 
newspapers.  He reported that his left knee was constantly 
painful and subjectively characterized the pain as measuring 
6 out of 10 on a scale of 1 to 10, with 10 being the worst.  
He was unable to walk without the aid of a cane and a full 
knee brace with lateral supports.  He stated that he had to 
walk off balance because he was unable to fully bear weight 
on his left knee.

Objective examination in September 1998 revealed a healed 
scar transversing his left kneecap.  Some obvious muscle 
wasting was observed on the left lower extremity as compared 
to the right.  Range of motion testing of his left knee 
revealed active extension to only 50 degrees and active 
flexion only to 100 degrees, with pain.  Passive extension 
was to 70 degrees and passive flexion was to 100 degrees.  
Drawer's sign was negative.  Tinel's sign was positive for 
patellar pain on the left. Moderate crepitation was noted, 
bilaterally.  He was unable to extend his left leg 
sufficiently to conduct a "bounce home test."  Palpation of 
his left patella was too painful to elicit the patellar 
femoral grinding test.  The left patella was not ballotable.  
Of significance, the physician commented that the findings of 
this physical examination and the veteran's report of his 
symptoms were not compatible with the January 1998 VA X-ray 
study of his left knee.  The assessment was degenerative 
joint disease of the left knee with marked loss of 
functioning and continued pain.

A private treatment report from Dr. D.K.C., dated in March 
1999, shows that the veteran complained of left knee pain.  
Dr. D.K.C. reported that he had fitted the veteran with a new 
left knee brace to replace an old one.

The report of a May 1999 VA examination shows that the 
veteran presented for examination ambulating with difficulty, 
wearing a brace over his left knee and supporting himself 
with a cane.  X-ray of his left knee showed linear changes 
into the upper anterior central portion of the tibia, 
consistent with a tract developed for ligamentous repair and 
anchoring, with a satisfactorily maintained joint space and 
very minimal marginal osteophytes.  The remainder of the left 
knee anatomy was unremarkable.  The radiographic impression 
was old surgical change, left knee.  The veteran reported 
that he experienced flare-up of his left knee symptoms 
approximately three times per week, during which time his 
left knee pain was eight out of 10 on a subjective scale, 
with 10 being the worst.  During flare-ups, he was unable to 
climb stairs or perform routine walking tasks.  The veteran 
was diagnostically assessed with bilateral degenerative joint 
disease of the knees.

At an RO hearing in September 1999, the veteran presented 
oral testimony in support of his claims on appeal.  With 
regard to his left knee, he reported that his symptomatology 
at the time was manifested by joint locking, lateral 
instability, joint swelling and pain on movement.  His knee 
was supported by a brace which was set at 30 degrees flexion 
and he also used a cane as additional support.  He testified 
that without the cane or the brace, his left knee would be 
unstable.  His left knee was also weakened and atrophied and 
he relied on his right lower extremity to do most of the work 
when ambulating.  According to the veteran, virtually any 
activity, including prolonged standing, would cause his left 
knee to become painful.  He reported that a total knee 
replacement would have been the course of treatment for his 
current left knee disability, but he was too young to be a 
candidate for such a procedure.  

Following the Board's February 2001 decision, and the 
February 2002 Court's vacation of the Board's decision, the 
veteran underwent VA examination in November 2002.  In the 
report of that examination, the physician indicated that the 
veteran's claims file was reviewed.  It was noted that there 
was no effusion or tenderness about the left knee.  There 
were multiple surgical scars.  The knee could flex to 110 
degrees and extend to 0 degrees.  The ligaments appeared to 
be stable.  The examiner opined that it was impossible with 
any certainty to breakdown the veteran's present knee 
complaints between those associated with injuries sustained 
in service and those which occurred after the veteran left 
service.  The examiner noted that it would be the best 
speculation on the examiner's part that probably half of the 
veteran's present subjective complaints of pain are 
attributable to injuries sustained while on active duty and 
the remaining half due to injuries which occurred after he 
left service.  

The veteran underwent another VA examination in January 2005.  
In the report of that examination, the physician indicated 
that the veteran's claims file was reviewed.  It was noted 
subjectively with regard to the left knee, that the veteran 
continued to have pain of 9/10 with weakness, stiffness, 
swelling, heat, and redness.  There was instability, locking, 
fatigability, and lack of endurance.  The veteran was noted 
to take 600 milligrams of Motrin three times a day as needed, 
with poor response and 1,000 milligrams Acetaminophen daily 
with fair response.  There was additional limitation of 
motion with flare-ups.  The veteran did not use a crutch but 
did use a cane.  It was noted that the veteran could not walk 
up and down stairways, but it did not affect his occupation 
as a paper carrier.  

Upon examination, the left knee was deformed with marked bony 
protuberance on the medial aspect with tenderness along the 
joint line medially and laterally.  Extension was 10 degrees 
with flexion at 33 degrees.  Visually, there was marked 
atrophy of the left thigh and calf.  By measurement, the 
thigh was 40 centimeters on the left and 43 centimeters on 
the right.  The calf was 35 centimeters on the left and 39 
centimeters on the right.  The veteran was reported to walk 
with an antalgic gait, using a cane in the right hand with 
marked limp on his left leg.  With his range of motion, there 
was pain, weakness, fatigue, and incoordination on the left 
side.  The pertinent impression was degenerative arthritis, 
bilateral knees; muscle atrophy left thigh and calf.  
Contemporaneous X-rays of the left knee revealed the 
impression of mild degenerative changes.  

In a March 2005 rating decision, inter alia, the disability 
of the veteran's service-connected synovitis of the left knee 
with arthritis was increased from a 10 percent to a 30 
percent disability evaluation, effective from December 22, 
1997.

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2004).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In DeLuca, it was held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 


coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2004).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2004).

The veteran's left knee disability, characterized as 
synovitis of the left knee with arthritis has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 establishes that 
traumatic arthritis shall be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  When 
the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected.  The knee is a major joint.  
38 C.F.R. § 4.45(f).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X- 
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to 


be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; 20 
percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; 20 percent when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited 
to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  



VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2004).  See VAOPGCPREC 23-
97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Preliminarily, it is noted that when the veteran's appeal was 
last considered by the Board in February 2001, a distinction 
was made between the left knee impairment associated with the 
veteran's post-service 1997 injury from the impairment 
associated with his in-service injury.  In vacating that 
decision, the Court indicated that such a conclusion could 
not be reached without medical evidence to support it.  
Subsequently, a VA medical opinion was obtained in November 
2002 that essentially concluded that it was impossible with 
any certainty to break down the veteran's present knee 
complaints between those associated with injuries sustained 
in service and those which occurred after the veteran left 
service, although an attempt was made to do so.  
Consequently, the Board will not make such a distinction, and 
will rate all of the veteran's left knee impairment 
regardless of whether its origination was in-service or post-
service.  

It is further noted that when the Board last considered the 
veteran's claim in its now vacated 2001 decision, it was 
determined that there was no radiographic evidence of 
arthritis in the left knee.  It was deduced that it had been 
debrided during a prior surgery.  At the present time, 
however, the presence of left knee arthritis may be conceded 
as shown in a January 2005 radiology report, and 
characterized therein as mild degenerative changes.  

The Board has conducted a review of all of the medical 
records in the claims file, both from VA sources and from 
private treatment sources.  Based upon that review, the Board 
finds that the most profound disability picture of the 
veteran's service-connected left knee disability was produced 
in the most recent VA orthopedic 


examination that was conducted in January 2005.  Indeed, that 
examination also produced the most profound limitations of 
knee motion in the record.  Furthermore, the January 2005 
examination was conducted for the specific purpose of the 
assessment of the severity of the veteran's service-connected 
knee disability.  As such, the report of that examination 
also contains the most detailed description of the veteran's 
knee disability in a manner consistent with the application 
of the rating schedule.  

In summary, the veteran's left knee disability was shown in 
the January 2005 report to be manifested by evidence of 
limitation of extension to 10 degrees and flexion to 33 
degrees with pain, weakness, fatigue and incoordination on 
motion, with instability and locking, causing an inability to 
walk without an antalgic gait, with mild degenerative changes 
shown on x-ray study.

Taking into consideration the fact that painful motion can be 
considered limitation for rating purposes, the veteran's left 
knee limitation of extension motion to 10 degrees secondary 
to pain clearly approximates the requisite criteria for a 10 
percent disability rating under Diagnostic Code 5261, but can 
be increased to a 20 percent disability rating when taking 
into consideration the painful motion factor.  DeLuca v 
Brown, 6 Vet. App. 321 (1993).

Although the measured limitation of flexion to 33 degrees 
would represent limitation of motion that would equate to 20 
percent disabling under Diagnostic Codes 5260, in 
consideration of the painful motion, a 30 percent evaluation 
can and is assigned herein to the left knee based upon the 
painful motion factor.  VAOPGCPREC 23-97; DeLuca v Brown, 6 
Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that in January 2005, the VA examiner noted 
that the veteran's left knee had instability and locking, 
although instability was not reported in the context of 
objective examination.  By the same token, the claims file 
contains several references to subjective complaints of 
instability, but objective evidence of instability had not 
been reported in any prior examinations since the veteran had 


filed his claim in December 1997.  Prior to that time, 
however, slight left knee instability was reported on 
objective examination in July 1997, following the veteran's 
surgical repair of the left knee.  Offering the benefit of 
the doubt in the assessment of the evidence, the Board finds 
that the veteran can and is assigned herein a separate 10 
percent disability evaluation for the left knee disability 
based upon the presence of slight instability under 
Diagnostic Code 5257.  

Consideration is given to other potentially applicable 
diagnostic codes.  As the veteran does not have ankylosis of 
the knee, a rating under Diagnostic Code 5256 would not be 
appropriate.  Neither does he have impairment of the tibia 
and fibula such that a rating under Diagnostic Code 5262 
would be appropriate.  Finally, the scarring of the veteran's 
left knee reported on examination has not been shown to meet 
any of the criteria for a separate compensable rating based 
upon scarring.  In explanation, the scars have not been 
described as tender and painful, nor have they been shown to 
cover the requisite area for the assignment of a compensable 
disability evaluation for scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805.  

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  
The Board recognizes that the veteran has manifested 
considerable subjective complaints.  The Board, however, is 
restricted to an assessment of the objective manifestations 
of a disability that can be measured against the rating 
schedule.  

It is concluded that the service-connected left knee 
disability with degenerative changes, has met or approximated 
the criteria for a disability evaluation of 30 percent, but 
no more, based upon limitation of flexion, and has further 
met the criteria for separate 20 percent disability 
evaluation, but no more, based upon limitation of extension, 
and has met or approximated the criteria for a separate 10 
percent disability evaluation based upon subluxation and 
lateral instability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 


Diagnostic Codes 5003, 5257, 5261, 5262 (2004).  The 
preponderance of the evidence is against the assignment of a 
higher rating than outlined above for the veteran's left knee 
disorder.  

As indicated above, consideration must be given regarding 
whether the case warrants the assignment of separate ratings 
for this service-connected disability for separate periods of 
time, from December 22, 1997, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the instant case, the Board recognizes that the most 
profound level of impairment of the veteran's service-
connected left knee disorder was shown upon the most recent 
VA orthopedic examination, dated in January 2005.  Prior 
examinations showed left knee impairment that would not 
likely rise to the level of impairment required for the 
substantial increases in the evaluations granted herein.  The 
Board notes further, however, that the veteran's subjective 
complaints as well as the significant effect of his left knee 
disability on his ability to ambulate have been consistent in 
the record from the time that the veteran filed his claim in 
December 1997.  Moreover, as explained above, the report of 
the January 2005 examination contains the most detailed 
description of the veteran's knee disability in a manner 
consistent with the application of the rating schedule.  
Consequently, for purposes of the effective date of the grant 
of benefits assigned herein, the Board will again accord the 
veteran the benefit of the doubt in the evaluation of the 
evidence and find that the criteria for the disability 
ratings assigned herein were met as of the date of claim, 
December 22, 1997.  Fenderson, supra.  

Extraschedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 


§ 3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).

In this case, the RO has adjudicated the issue of entitlement 
to an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected left knee 
disorder.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of 
this service-connected disability.  Furthermore, there are 
higher ratings available under the rating schedule.  Although 
the veteran has been shown to have substantial subjective 
complaints, there is no evidence that the regular schedular 
criteria are inadequate to compensate the average loss of 
earning capacity attributable to disability manifested as the 
veteran's is.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected left 
knee disability.  The disability is appropriately rated under 
the schedular criteria.




ORDER

The veteran's service-connected left knee disability is 
granted a disability evaluation of 30 percent based upon 
limitation of flexion, a separate 20 percent disability 
evaluation based upon limitation of extension, and a separate 
10 percent disability evaluation based upon lateral 
instability and subluxation, subject to controlling 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


